DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 9/25/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin Bray on 2/2/2021.
The application has been amended as follows: 
Claim 1, replaced with –
A method for making an oligomer, comprising:
	reacting a first precursor with a first polyol, a second polyol, and a first diol;
	wherein the first precursor reacts with the first polyol to form a first urethane compound, the first polyol including two or more OH groups and a repeating alkoxylene group, the first precursor including an isocyanate group and a curable functional group; and
	wherein the first precursor reacts with the second polyol to form a second urethane compound, the second polyol including two or more OH groups and a repeating alkoxylene group, wherein a molecular weight of the first polyol is greater than a molecular weight of the second polyol by at least 2500 g/mol; and
	wherein the first precursor reacts with the first diol to form a third urethane compound; and 

Cancel claim 2, 10, 12 without prejudice.
Claim 3, replaced with --
The method of claim 1, wherein the repeating alkoxylene group of the first polyol comprises a linear or branched alkylene group. –
Claim 11, replaced with –
The method of claim 1, wherein the first diol has a molecular weight less than 1000 g/mol and the first polyol has a molecular weight greater than 5000 g/mol. –
Claim 16, replaced with –
A coating composition comprising:
an oligomer, the oligomer comprising a first urethane compound, the first urethane compound formed from a reaction of a first polyol with a first precursor, the first polyol including two or more OH groups and a repeating alkoxylene group, the first precursor including an isocyanate group and a curable functional group, the oligomer further comprising a second urethane compound, the second urethane compound formed by a reaction of the first precursor with a second polyol, the second polyol including two or more OH groups and a repeating alkoxylene group, the second polyol and the first polyol differing in molecular weight by at least 2000 g/mol, the oligomer further comprising a third urethane compound, the third urethane compound formed by a reaction of the first precursor with a first diol, a ratio of a molar amount of the first polyol to a molar amount of the first diol being greater than 10:1 in the coating composition; and
	a photoinitiator. --

The coating composition of claim 16, wherein the oligomer further comprises a fourth urethane compound, the fourth urethane compound formed by a reaction of the first polyol with a second precursor, the second precursor including an isocyanate group and a curable functional group, the second precursor differing from the first precursor. –
Allowable Subject Matter
Claims 1, 3-9, 11, 13, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Tefertiller et al (US 4,233,425). Tefertiller teaches a method of reacting a precursor with two polyols/diols. But Tefertiller does not teach the molar ratio of the first polyol to the second is 10:1. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763